Case 1:20-cv-11889-MLW Document 29 Filed 11/16/20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

DR. SHIVA AYYADURAI,

Plaintiff,

Vv. C.A. No. 1:20-11889-MLW

WILLIAM FRANCIS GALVIN,
MICHELLE K. TASSINARI,
DEBRA O'MALLEY,
AMY COHEN,
NATIONAL ASSOCIATION OF STATE
ELECTION DIRECTORS,
all in their individual
capacities, and
WILIAM FRANCIS GALVIN, in his
official capacity as the
Secretary of the Commonwealth
of Massachusetts,

Defendants.

eee eee ee eee ee ee ee ee ee ee ee ee ee

oO
6
fy
wa

 

WOLF, D.J. November 16, 2020

In view of the parties' joint status report (Dkt. No. 28), it
is hereby ORDERED that:

1. Defendants shall file their motions to dismiss by
December 9, 2020.

2. Plaintiff shall file his opposition by December 23,
2020.

3. Defendant shall file any reply by January 8, 2021.

4. Discovery in this case is STAYED pending resolution of

the motions to dismiss.

 
    

UNITED ‘STATES DISTRICT
